Citation Nr: 0217062	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than December 
22, 1999, for the grant of service connection for residuals 
of a left wrist stab wound with scar.

2.  Entitlement to an effective date earlier than December 
22, 1999, for the grant of service connection for burn scars 
of the right and left hands.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1950 
to December 1953.

This matter comes before the Board on appeal of rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

The Board initially notes that while the veteran perfected 
an appeal as to the issues of entitlement to a rating in 
excess of 10 percent for the residuals of a left wrist stab 
wound with scar, and for a compensable rating for burn scars 
of the right hand, following a January 2002 decision by the 
RO to grant separate compensable evaluations for the 
residuals of the left wrist stab wound and for the scar 
associated therewith, the veteran in February 2002 indicated 
that he was satisfied with the evaluations assigned his 
disabilities.  In a VA Form 9 dated in March 2002, he 
checked the box indicating that he was limiting his appeal 
to the issues of entitlement to an earlier effective date 
for the grant of service connection for the above 
disabilities.  At his July 2002 hearing before the 
undersigned, the veteran clarified that he was not appealing 
the initial evaluation assigned to any of his service-
connected disabilities.  The issues of entitlement to higher 
initial ratings for residuals of a left wrist stab wound 
with scar and for right hand burn scars having therefore 
been withdrawn, those issue are not before the Board.

The Board also notes that service connection was granted in 
October 2000 for burn scars of the right hand.  The RO, in a 
January 2002 supplemental statement of the case, concluded 
that service connection for burn scars should be extended to 
the veteran's left hand as well, effectively granting 
service connection for left hand burn scars.  The RO 
assigned a noncompensable evaluation for the left hand burn 
scars, effective December 22, 1999, and included the issue 
of entitlement to an effective date earlier than December 
22, 1999, for the grant of service connection for left hand 
burn scars in the July 2002 supplemental statement of the 
case.  The veteran has not objected to the addition of this 
issue to his appeal.  Accordingly, the issues on appeal are 
as listed on the title page of this action.

The Board notes that the veteran, at a June 2001 hearing at 
the RO, appears to have raised the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a kidney/prostate disorder.  This 
matter is therefore referred to the RO for appropriate 
action. 

The Board lastly notes that the issue of entitlement to 
service connection for PTSD has been developed for appellate 
review; however, the Board is currently undertaking 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2)).  When the development actions 
are completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  Service connection for residuals of a left wrist stab 
wound and for burn scars of the right and left hands was 
denied in an August 1954 rating decision; the veteran was 
notified of the decision and of his appellate rights, but 
did not appeal the decision.

2.  Thereafter, no further communication from the veteran or 
any representative was received with respect to the 
residuals of his left wrist stab wound or his right and left 
hand burn scars until December 22, 1999, at which time the 
veteran, through his representative, requested entitlement 
to service connection for these disabilities.

3.  Service connection for residuals of a left wrist stab 
wound with scar was granted in October 2000, evaluated as 10 
percent disabling effective December 22, 1999.

4.  Service connection for burn scars of the right hand was 
granted in October 2000, evaluated as noncompensably 
disabling effective December 22, 1999.

5.  In July 2002, service connection for burn scars of the 
left hand was recognized, evaluated as noncompensably 
disabling effective December 22, 1999.

 
CONCLUSIONS OF LAW

1.  The August 1954 rating decision denying entitlement to 
service connection for residuals of a left wrist stab wound, 
and denying entitlement to service connection for burn scars 
of the right and left hands, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  The criteria for assignment of an effective date earlier 
than December 22, 1999, for service connection for the 
residuals of a left wrist stab wound with scar have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).

3.  The criteria for assignment of an effective date earlier 
than December 22, 1999, for service connection for burn 
scars of the right and left hands have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  But 
see Dyment v. Principi, 287 F.3d 1377 (2002) ("the inference 
is nearly inescapable that section 3(a) of the VCAA ... was 
not intended to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of 
new and material evidence, which in any event are not 
applicable in the instant case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in assigning an effective date 
of December 22, 1999, but not earlier, for the grant of 
service connection for residuals of a left wrist stab wound, 
and in assigning an effective date of December 22, 1999, but 
not earlier, for the grant of service connection for burn 
scars of the right and left hands, considered these claims 
on the merits.  Moreover, after review of the record, the 
Board concludes that VA's duties under both the VCAA and the 
new regulations have been fulfilled.

The record reflects that the veteran was provided later in 
October 2000 with notice of the October 2000 rating decision 
from which the current appeal originates.  He was provided a 
statement of the case in November 2000 and a supplemental 
statement of the case in July 2002 which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran thereafter perfected his appeal of these issues.  
The Board notes that the veteran has identified several 
private physicians who have treated him throughout the years 
for the disabilities at issue (all after August 1954), and 
that the veteran apparently has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1990.  The record indicates that the RO has not 
attempted to obtain the referenced records, although the RO 
in April 2000 requested that the veteran himself submit 
copies of any relevant records.  As will be discussed in 
further detail below, however, the instant case turns on the 
finality of an August 1954 rating decision and the date that 
the veteran first filed a claim to reopen the issues 
involved in this case following that rating decision; none 
of the outstanding medical records identified by the veteran 
are relevant to either determination, and there consequently 
is no need to advise the veteran of the respective burdens 
carried by VA and the veteran in obtaining any evidence in 
the instant claim.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board points out that the veteran is well 
aware, through the October 2000 rating decision, the 
November 2000 statement of the case and the supplemental 
statements of the case on file, of what information and 
evidence is needed to substantiate his claims, and the Board 
notes that the veteran presented testimony in support of his 
claims in June 2001 and July 2002. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information 
or evidence is needed.  The Board concludes that the 
statement of the case and supplemental statements of the 
case informed the veteran of the information and evidence 
needed to substantiate his claims.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
again notes that while the veteran has identified several 
physicians who have treated his disabilities throughout the 
years, and suggested that the SSA may have records 
concerning his disabilities dating from 1990; none of the 
records from the referenced sources, even assuming that they 
still exist, are relevant to the instant claims.  In this 
regard, the Board points out that none of those records 
could constitute a claim to reopen for VA purposes, since 
service connection either for the veteran's residuals of a 
left wrist stab wound or for his burn scars of the right and 
left hands was not in effect until October 2000.  See 
38 C.F.R. § 3.157 (2002).  Accordingly, the Board finds that 
any duty to assist the veteran in the instant appeal has 
been satisfied.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

Service medical records show that the veteran was treated 
for blisters on his right hand caused by exposure to high 
octane gasoline.  The records also show treatment for a 
bayonet stab wound to the dorsum of his left wrist.  The 
veteran's examination for discharge is negative for any 
complaints, findings or diagnoses relating to the veteran's 
left wrist or hands; his musculoskeletal and skin 
evaluations were normal.

In a March 1954 statement, the veteran claimed entitlement 
to service connection for burns affecting both hands, and 
for the residuals of a left wrist wound.

In an August 12, 1954, rating decision, service connection 
for bilateral hand burns and for residuals of a left wrist 
wound was denied.  The veteran was provided with notice of 
this decision and of his appellate rights on August 19, 
1954.

Thereafter, no further communication was received either 
from the veteran or from any representative concerning his 
left wrist stab wound residuals or his right or left hand 
burn scars until December 22, 1999, at which time he filed, 
through his representative, another claim for service 
connection for these disabilities.  In connection with the 
above claims, the veteran submitted duplicates of the 
service medical records considered by VA at the time of the 
August 1954 rating decision.

The record reflects that the veteran was afforded a VA 
examination in August 2000, and that service connection for 
residuals of a left wrist stab wound and for burn scars of 
the right hand was thereafter granted in October 2000.  The 
RO assigned the veteran a 10 percent rating for the 
residuals of a left wrist stab wound, effective December 22, 
1999, and a noncompensable rating for right hand burn scars, 
also effective December 22, 1999.  The Board notes that in 
July 2002, the RO effectively recognized service connection 
for left hand burn scars, and assigned a noncompensable 
evaluation therefor effective December 22, 1999.  The RO 
also granted separate compensable evaluations for residuals 
of the left wrist stab wounds and for the scar associated 
therewith, effective December 22, 1999.

The veteran was afforded a hearing before a decision review 
officer at the RO in June 2001, at which time he testified 
that although he was still experiencing residuals of his 
left wrist wound and right hand burns in 1954, the August 
1954 rating decision denied his claims based on his service 
discharge examination, without affording him a VA 
examination.  He explained that he did not report any 
problems at the time of his separation examination because 
he was anxious to return home.  However, he stated that he 
did show his left wrist and hands to a representative of VA.  
The veteran testified that he did receive the letter 
notifying him of the August 1954 rating decision, and 
admitted that the letter explained his appellate rights, but 
he argued that he nevertheless was not aware when he 
received the letter that the letter contained an explanation 
of his appellate rights.

At his July 2002 hearing before the undersigned, the veteran 
essentially reiterated his June 2001 testimony, but also 
stated that he did not recall getting the letter notifying 
him of the August 1954 rating decision and of his appellate 
rights; he suggested the letter may have been sent to the 
wrong address.


Analysis

The effective date for a grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Service connection for residuals of a left wrist stab wound 
and for burn scars of the right and left hands was denied in 
an August 1954 rating decision.  The veteran was informed of 
that decision later in August 1954, as well of his appellate 
rights with respect thereto.  Although the veteran contends 
that he never received notice of the August 1954 rating 
decision, the record reflects that the notice was sent to 
the same address that he supplied with his March 1954 claim 
(apparently, the home of his parents); there is no 
indication in the record that the notice was returned as 
undeliverable.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992) (mere allegation of non-receipt does not 
constitute the type of 'clear evidence to the contrary' 
sufficient to rebut the presumption that officials and 
employees of VA properly discharged their official duties).

The Board notes that the veteran has essentially challenged 
the finality of the August 1954 rating decision on the basis 
that VA purportedly failed in its duty to assist him in the 
development of his claim by not affording him a VA 
examination.  The applicable regulation at the time 
pertaining to his claim provided that in:

original claims for disability compensation ... an 
examination will not be authorized unless and until 
evidence is of record, either from the service 
departments, or in the form of certified statements, 
indicating the reasonable probability of a valid claim.  
If, after the development of the case, it is indicated 
that probability of a valid claim exists, an 
examination may be requested 
38 C.F.R. § 3.76 (1954).

As discussed previously, while the veteran was treated in 
service for a bayonet wound to his left wrist and for burns 
to his right hand, his examination for discharge was 
negative for any pertinent complaints, findings or 
diagnoses, and review of his musculoskeletal and skin 
systems was negative for any pertinent abnormalities.  The 
record reflects that there was no postservice medical 
evidence on file at the time of the August 1954 rating 
decision, and notes in this regard that while the veteran 
testified that he showed his injuries to a VA official 
before the August 1954 rating decision was promulgated, the 
fact remains that this is not reflected in any of the 
records on file in 1954, or in the August 1954 rating 
decision itself.  

Under these circumstances, the Board finds that there was no 
evidence indicating the reasonable probability of a valid 
claim such as would have warranted scheduling the veteran 
for a VA examination under the provisions of 38 C.F.R. 
§ 4.76.  In any event, even assuming that such evidence was 
in fact present, 38 C.F.R. § 4.76 only states that VA may 
schedule the veteran for a VA examination; the regulation 
does not require VA to afford the veteran such an 
examination.  The Board notes that neither the veteran nor 
his representative has adduced any other authority to 
support the veteran's contention that VA was required to 
afford him an examination in connection with his claim in 
1954.  The Board consequently finds no evidence of the type 
of grave procedural error which might serve to vitiate the 
finality of the August 1954 rating decision.  Cf. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); Tetro v. Gober, 14 
Vet. App. 100 (2000).  

Consequently, because the veteran is presumed in this case 
to have received notice of the August 1954 rating decision 
and of his appellate rights with respect thereto, and as 
there is no indication that the veteran appealed the August 
1954 rating decision, and as the Board finds that the 
veteran's arguments concerning the lack of finality 
associated with the August 1954 rating decision are 
unpersuasive, the Board concludes that the August 12, 1954, 
rating decision denying his claims for service connection is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).

Following the August 1954 rating decision, no further 
communication from the veteran or any representative with 
respect to his residuals of a left wrist stab wound or burn 
scars of the right and left hands was received until his 
representative filed a claim for those disabilities on 
December 22, 1999.

Accordingly, since the veteran's claims for service 
connection for residuals of a left wrist stab wound and for 
burn scars of the right and left hands were denied in a 
final August 1954 rating decision, and as a claim to reopen 
those issues was not thereafter submitted or otherwise on 
file until December 22, 1999, the Board concludes that the 
proper effective date for the grant of service connection 
for residuals of a left wrist stab wound with scar, and for 
burns of the right and left hands, is December 22, 1999.  
Accordingly, the veteran's claims for assignment of an 
effective date prior to December 22, 1999, for the grants of 
service connection are denied.

The Board lastly notes that while the veteran submitted 
certain service medical records in connection with his claim 
to reopen, the record reflects that the RO granted service 
connection for the disabilities at issue based primarily on 
medical evidence supplied in an August 2000 VA examination 
report and in examinations conducted after that date.  
Moreover, the service medical records that the veteran 
provided were merely copies of service medical records 
considered by VA in the August 1954 rating decision.  The 
provisions of 38 C.F.R. § 3.400(q)(2) are therefore not for 
application.


ORDER

Entitlement to an effective date earlier than December 22, 
1999, for the grant of service connection for residuals of a 
left wrist stab wound with scar is denied.

Entitlement to an effective date earlier than December 22, 
1999, for the grant of service connection for right and left 
hand burn scars is denied.







		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

